THE COURT.
 Martin James Manning petitioned this court for an order directing the County Clerk of Los Angeles County to file, as of January 14,1961, his notice of appeal from the judgment rendered January 10,1961, in the case of People v. Martin James Manning, No. 232944. The matter was referred to the Honorable Herbert V. Walker, Judge of the Superior Court, with authority to take evidence and to determine and report in writing to this court whether a notice of appeal was prepared by said defendant, was stamped and addressed to the county clerk and was deposited by the defendant so as to place the same in the custody of the Sheriff of Los Angeles County in the county jail, for mailing, within the time allowed by law for giving notice of appeal. Judge Walker conducted a hearing in which evidence was taken and has returned to this court his findings with a transcript of the evidence received, the finding being “That this defendant prepared a Notice of Appeal on or about January 13, 1961, *603and that he put the same in an envelope with the proper stamp thereon, and addressed it to Department 101, Judge Herbert Y. Walker, presiding, attention the clerk, and placed the same in facilities for the regular mail of prisoners.”
It further appears from the evidence taken at the hearing that the said notice of appeal was entitled in said action No. 232944 and reads as follows: “Notice of Appeal. Comes now the defendant-appellant Martin James Manning and gives notice that he hereby appeals from the sentence of the court, Department #101, the Honorable Herbert Y. Walker presiding rendered on January 10, 1961 for violation of 470 P.C., 476A P.C. grand theft auto. Respectfully submitted, Martin J. Manning, defendant-appellant,” and that due to no fault of petitioner herein said notice was not placed in the mail.
The County Clerk of Los Angeles County is directed to enter in the minutes in said action, as of January 14, 1961, a notice of appeal in said words and figures.